Citation Nr: 1607839	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from September 15, 1980 to December 8, 1980; he also had various unverified periods of active and inactive duty for training.  The Veteran thereafter had a period of fulltime temporary duty (FTTD) from March 6, 1988 to August 23, 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

In March 2015, the Board remanded this case for additional development, to include providing the Veteran with VA examinations as to the issues of entitlement to service connection for a left knee condition, a low back condition, and an upper back condition.  Thereafter, in a July 2015 rating decision, the Appeal Management Center (AMC) granted entitlement to service connection for a thoracic and lumbar back condition and a left knee condition and assigned disability ratings of 10 percent and noncompensable, respectively.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issues of a low back condition or a left knee condition, so they are no longer before the Board.  

Regarding the issue of entitlement to service connection for a cervical spine condition, the AMC did not readjudicate the issue in the July 2015 Supplemental Statement of the Case (SSOC) based on a finding that the grant of service connection for "thoracic back and lumbar back condition (claimed as cervical back condition and lumbar back condition)" was a full grant of the benefits sought on appeal.  VA generally recognizes that the spine is composed of two distinct segments, for VA disability purposes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (allowing for separate disability ratings for thoracolumbar and cervical spine segments).  Because the Veteran in the present case has referenced disorders of both the cervical and thoracolumbar spine, and the record reflects disabilities of both segments, the entirety of the spine must be considered by the Board in adjudicating the Veteran's claim.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any related disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, despite the AOJ's determination, the Board finds that the Veteran's claim of entitlement to service connection for a cervical spine condition, as separate and distinct from his thoracic and lumbar spine disabilities, remains on appeal.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on distinctly diagnosed diseases must be considered as separate and distinct claims).

Subsequent to the AOJ's readjudication of this claim in the July 2015 SSOC, the Veteran submitted additional evidence in support of his appeal.  The Board notes that the Veteran filed his substantive appeal in April 2013.  Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review with respect to this evidence.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The Board notes that the Veteran was previously represented by Disabled American Veterans.  In November 2015, the Veteran submitted a statement indicating his desire to proceed unrepresented.  As a claimant retains the right to revoke his representative at any time, the November 2015 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2015).

The issues of entitlement to service connection for sciatica and entitlement to an increased rating for a back disability were raised by the Veteran in an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

As noted in the Introduction, the Board remanded this claim in March 2015 in order to provide the Veteran with VA examinations regarding his back condition.  The Board noted that the Veteran had been diagnosed with spondylolysis of the lumbar spine and multilevel cervical degenerative disease and that there was an indication that the Veteran's back condition may be related to a fall from a rope and long distance running and marching during the Veteran's basic training in 1980.  The Board directed that if the Veteran's claim was not granted, the AOJ should readjudicate the Veteran's claim.  

The Veteran was afforded a VA Cervical Spine Conditions examination in May 2015.  The examiner, who did not review the Veteran's claims file, indicated that the Veteran had been diagnosed with a cervical spine (neck) condition, namely "DDD cervical and thoracic spine."  In describing the history of the Veteran's cervical spine condition, the examiner stated "Unsure if its neck symptoms or mostly upper back pain-[V]eteran relates to carrying heavy packs during training."  The examiner indicated that the Veteran's cervical spine range of motion was abnormal and that thoracic spine x-rays from May 2013 showed "[m]ild lower thoracic spine degenerative disc disease" and "[m]ultilevel cervical degenerative disease with osseous fusion across the C5-6 disk space and facet joints, as seen on the single available lateral view of the cervical spine."  It does not appear that any current cervical spine x-rays were taken during the examination.  The examiner then opined that it is at least as likely as not that "mild degenerative changes noted in thoracic spine could be from carrying heavy pack on marching and during training exercises."  

In a separate opinion offered after a May 2015 Thoracolumbar Spine Conditions examination, the same VA examiner indicated that the Veteran's DDD/spondylolisthesis of the lumbar spine is at least as likely as not related to the Veteran's fall from a rope/bridge during basic training.  

In June 2015, the AMC sent an email to the May 2015 VA examiner in order to clarify his cervical spine opinion.  The AMC inquired if the use of the word "thoracic" was a typo and whether the examiner meant to say "cervical" when opining that "mild degenerative changes noted in thoracic spine could be from carrying heavy pack on marching and during training exercises."  

In a June 2015 replay, the May 2015 VA examiner stated that the Veteran "had no x-rays of his cervical spine-the medical opinion was on his upper back.  I cannot say he has degenerative changes of his cervical spine."  The examiner also indicated that "[t]he opinion for Thoracolumbar address both low back and upper back.  Not sure why cervical DBQ was made."  

Thereafter in a July 2015 rating decision, the AMC granted service connection for "thoracic back and lumbar back condition (claimed as cervical back condition and lumbar back condition)." (emphasis added).  The AMC indicated that the grant of service connection "represents a full and final determination of this issue on appeal."  The issue of entitlement to service connection for a cervical spine condition was therefore not readjudicated by the AMC in the subsequent July 2015 SSOC.  

As noted in the Introduction, the Veteran has referenced disabilities of both the thoracolumbar and cervical segments of his spine during the pendency of this appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (allowing for separate disability ratings for thoracolumbar and cervical spine segments).  Additionally, subsequent to the July 2015 SSOC, the Veteran questioned why no decision had been made regarding his neck disability.  See August 2015 Correspondence.  Thus, contrary to the AMC's determination, the issue of entitlement to service connection for a cervical spine condition remains on appeal and should have been readjudicated in the July 2015 SSOC.  

Further, upon review, it is clear that the examiner issuing the May 2015 opinion did not adequately address all of the questions specified in the March 2015 Board remand.  Despite diagnosing the Veteran with a cervical spine condition, the examiner did not offer an opinion as to whether that condition was related to service.  Thus, a remand is required to ensure compliance with the Board's March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Additionally, the Board finds that the opinions expressed by the examiner are confusing and contradictory.  In this regard, the examiner acknowledged that May 2013 x-rays showed cervical spine DDD, but in a subsequent email stated that the Veteran "had no x-rays of his cervical spine[.]...I cannot say he has degenerative changes of his cervical spine."  Without further clarification, the Board cannot determine whether the Veteran's cervical spine condition had its onset in service or is otherwise related to active service.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Under these circumstances, the Board finds that the Veteran should be afforded a new VA examination in order to determine the etiology of his currently diagnosed cervical spine condition.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

With respect to the Veteran's TDIU claim, the Board notes that, because adjudication of the Veteran's claim of entitlement to service connection for a cervical spine condition will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  Thus, the TDIU issue will be held in abeyance pending the completion of the remand directives.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment for his claimed condition, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a cervical spine condition dated from June 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any cervical spine conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed cervical spine conditions, to specifically include cervical spine degenerative disc disease, had its onset in service or is related to any in-service disease, event, or injury, to include a fall from a rope during basic training and long distance running and marching.  

The examiner should specifically review and comment on the May 2013 opinion of the Veteran's VA physician, Dr. G.K., who indicated that the Veteran's upper back conditions may be related to service.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. G.K.'s findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






